                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    KENNETH E. BAPTISTE,                                Case No. 19-cv-06551-HSG
                                   8                   Plaintiff,                           ORDER DISMISSING AMENDED
                                                                                            COMPLAINT WITH LEAVE TO
                                   9            v.                                          AMEND; DENYING REQUEST FOR
                                                                                            RECONSIDERATION
                                  10    B. MARTINEZ, et al.,
                                                                                            Re: Dkt. No. 8
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                            INTRODUCTION

                                  14          Plaintiff, an inmate at California Training Facility – Central (“CTF”), filed this pro se civil

                                  15   rights action pursuant to 42 U.S.C. § 1983. His amended complaint (Dkt. No. 7) is now before the

                                  16   Court for review under 28 U.S.C. § 1915A.

                                  17                                               DISCUSSION

                                  18   A.     Standard of Review

                                  19          A federal court must engage in a preliminary screening of any case in which a prisoner

                                  20   seeks redress from a governmental entity, or from an officer or an employee of a governmental

                                  21   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and

                                  22   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be

                                  23   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

                                  24   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police

                                  25   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  26          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  27   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                  28   necessary; the statement need only ‘give the defendant fair notice of what the . . . . claim is and the
                                   1   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   2   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   3   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   4   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                   5   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   6   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                   7           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   8   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                   9   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  10   42, 48 (1988).

                                  11   B.      Amended Complaint

                                  12           The amended complaint names the following CTF-Central prison officials as defendants:
Northern District of California
 United States District Court




                                  13   Correctional Counselor II B. Martinez, staff psychologist DeAntoni, Sr. Psychologist Wynn, Chief

                                  14   of Mental Health J. Howlin, and Warden Hatton. The amended complaint also names as a

                                  15   defendant California Department of Corrections and Rehabilitation Healthcare Services Deputy

                                  16   Director of Policy and Risk Management J. Lewis. Dkt. No. 7 at 3.

                                  17           The amended complaint makes the following allegations. Plaintiff is a participant in the

                                  18   Mental Health Placement program (CCCMS) for a mental disorder. On June 22, 2016, Defendant

                                  19   Martinez, in his capacity as the chairperson of plaintiff’s initial classification hearing, denied

                                  20   plaintiff’s request to have his single cell status reinstated “in spite of all the relevant case factors

                                  21   and established policies to the contrary.” On August 3, 2016, at plaintiff’s initial treatment team

                                  22   housing / program recommendation hearing, Defendants DeAntoni, Wynn and Howlin also denied

                                  23   plaintiff’s request for single cell status despite plaintiff’s mental health concerns and their

                                  24   constitutional and ethical obligations. Defendant Lewis reviewed this matter and Defendant

                                  25   Hatton was aware of this matter, but these defendants also failed to reinstate plaintiff’s single-cell

                                  26   status. As relief, Plaintiff seeks the reinstatement of his single-cell status. Dkt. No. 7.

                                  27           The amended complaint will be dismissed with leave to amend because it does not allege

                                  28   the violation of federal constitutional or statutory rights. In filing an amended complaint, plaintiff
                                                                                           2
                                   1   should specify what federal constitutional or statutory right was violated by the denial of single-

                                   2   cell status, and how the denial violated that federal constitutional or statutory right.

                                   3   C.     Motion for Relief From Order

                                   4          Plaintiff has filed a motion for relief from order pursuant to Fed. R. Civ. P. 60(b)(1), (6).

                                   5   Dkt. No. 8. Fed. R. Civ. P. 60(b) provides for relief from a final order. See Fed. R. Civ. P. 60(b).

                                   6   The Court’s November 6, 2019 order denying plaintiff’s request for an ex parte preliminary

                                   7   injunction or temporary restraining order was not a final order. Accordingly, the Court construes

                                   8   this motion as a renewed motion for a temporary restraining order. In this renewed motion,

                                   9   plaintiff alleges that he should be granted an ex parte temporary restraining order for the reasons

                                  10   set forth in his original motion (Dkt. No. 3) and because he has been housed in a single-cell since

                                  11   April 2017 despite not having single-cell status, a fact which he had omitted to tell the Court

                                  12   previously. The fact that plaintiff has been housed in a single-cell since April 2017 despite not
Northern District of California
 United States District Court




                                  13   having single-cell status weighs against granting a temporary restraining order. A temporary

                                  14   restraining order may be granted without written or oral notice to the adverse party or that party’s

                                  15   attorney only if: (1) it clearly appears from specific facts shown by affidavit or by the verified

                                  16   complaint that immediate and irreparable injury, loss or damage will result to the applicant before

                                  17   the adverse party or the party’s attorney can be heard in opposition, and (2) the applicant’s

                                  18   attorney certifies in writing the efforts, if any, which have been made to give notice and the

                                  19   reasons supporting the claim that notice should not be required. See Fed. R. Civ. P. 65(b). Here,

                                  20   plaintiff alleges that he does not have single-cell status and will be at risk if double-celled.

                                  21   However, despite not having single-cell status, plaintiff has been housed in a single cell for over

                                  22   two years, indicating that the alleged potential injury is not immediate. In addition, as explained

                                  23   in the Court’s November 6, 2019 order, plaintiff’s claim that he will suffer irreparable injury is

                                  24   contradicted by the record indicating that the injuries he suffered while double celled were cell

                                  25   moves, confrontations and RVRs, which are not the type of irreparable injuries that require the

                                  26   issuance of a TRO. Accordingly, the Court DENIES plaintiff’s renewed ex parte request for a

                                  27   temporary restraining order. Dkt. No. 8.

                                  28   //
                                                                                           3
                                   1                                               CONCLUSION

                                   2           For the foregoing reasons, the Court orders as follows.

                                   3           1.      The Court DENIES plaintiff’s renewed ex parte request for a temporary restraining

                                   4   order. Dkt. No. 8.

                                   5           2.      The Court DISMISSES the amend complaint with leave to amend to address the

                                   6   deficiencies identified above. Within twenty-eight (28) days of the date of this order, Plaintiff

                                   7   shall file a second amended complaint. The second amended complaint must include the caption

                                   8   and civil case number used in this order, Case No. C 19-06551 HSG (PR) and the words

                                   9   “SECOND AMENDED COMPLAINT” on the first page. If using the court form complaint,

                                  10   Plaintiff must answer all the questions on the form in order for the action to proceed. Because an

                                  11   amended complaint completely replaces the previous complaints, Plaintiff must include in his

                                  12   second amended complaint all the claims he wishes to present and all of the defendants he wishes
Northern District of California
 United States District Court




                                  13   to sue. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Plaintiff may not incorporate

                                  14   material from the prior complaints by reference. Failure to file a second amended complaint in

                                  15   accordance with this order in the time provided will result in dismissal of this action without

                                  16   further notice to plaintiff. The Clerk shall include two copies of the court’s complaint with a

                                  17   copy of this order to plaintiff.

                                  18           This order terminates Dkt. No. 8.

                                  19           IT IS SO ORDERED.

                                  20   Dated: December 26, 2019

                                  21                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        KENNETH E. BAPTISTE,
                                   7                                                          Case No. 19-cv-06551-HSG
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        B. MARTINEZ, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on December 26, 2019, I SERVED a true and correct copy(ies) of the attached and
                                  15
                                       two copies of the court’s complaint, by placing said copy(ies) in a postage paid envelope
                                  16
                                       addressed to the person(s) hereinafter listed, by depositing said envelope in the U.S. Mail, or by
                                  17
                                       placing said copy(ies) into an inter-office delivery receptacle located in the Clerk's office.
                                  18
                                  19   Kenneth E. Baptiste ID: T-36354
                                       California Training Facility-Central
                                  20   P.O. Box 689
                                       Soledad, CA 93960-0689
                                  21

                                  22   Dated: December 26, 2019

                                  23
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25

                                  26
                                                                                          By:________________________
                                  27                                                      Nikki D. Riley, Deputy Clerk to the
                                  28                                                      Honorable HAYWOOD S. GILLIAM, JR.

                                                                                          5
